DETAILED ACTION



Claims 1, 3-12, 22-29 and 37-43 are pending.
Claims 1, 3, 7, 11-12, 22-24, 26 are 28-29 amended.
Claims 2, 13-21 and 30-36 are cancelled.
Claims 1, 3-12, 22-29 and 37-43 are rejected. 
The preliminary amendment of 12/18/2019 has been entered.

Double Patenting


 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 
	Claims 1, 3, 11, 28-29 and 37 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,735,486. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
 
Instant Application (16/719,136)
US Patent Application (US 10,735,486)
1. A method for accommodating data segment availability variability on a receiver device, comprising: receiving 
 



determining, at the receiver device, a delay adjustment [[at]] based at least in part on a processing delay of the receiver device, wherein the processing delay is a delay time caused by processing segments by the receiver device for making the segments available to a client application of the receiver device, and wherein the segments are received by the receiver device;  
shifting the availability time by the delay adjustment at the receiver device; and storing the delay adjustment in a memory of the receiver device.
 



3.  The method of claim [[2]] 1, wherein shifting the availability time by the delay adjustment at the receiver device comprises shifting the availability time within the segment availability timeline by the delay 

 
determining, at the receiver device, a delay adjustment based at least in part on the determined amount of delay time after the receiver device has received segments when the receiver device will make the segments available via the local HTTP server on the receiver device from which the client application on the receiver device will request segments;
 

shifting, at the receiver device, the availability time by the determined delay adjustment that is based at least in part on the determined amount of delay time after the receiver device has received segments when the receiver device will make the segments available via the local HTTP server on the receiver device from which the client application on the receiver device will request segments; and
 
storing, in a memory of the receiver device, a manifest file that includes the shifted availability time that is shifted by the determined delay adjustment that is based at least in part on the determined amount of delay time after the receiver device has received segments when the receiver 
 



	Referring to the combination of claims 1, 3, 11, 28-29 and 37 of the instant application 16/719,136; the claim limitations are anticipated by the U.S. Patent No. 10,735,486. 


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.        	Determining the scope and contents of the prior art. 2.        	Ascertaining the differences between the prior art and the claims at issue.3.        	Resolving the level of ordinary skill in the pertinent art.4.        	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-12, 27-29 and 37-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20130286868 Oyman et al. (Oyman) in view of US 9712585 by Lohmar and further in view of US 20120063603 by EVANS.
As per claim 1, Oyman discloses a method for accommodating data segment availability (Oyman; ¶19- The client can control the streaming session, such as managing an on-time request and smooth playout of a sequence of segments, or potentially adjusting bitrates or other attributes, to react to changes of a device state or a user preference. DASH can also specify the segment formats, which can contain information on initialization and media segments for a media engine to ensure mapping of segments into a media presentation timeline for switching and synchronous presentation with other representations).	the received segment availability timeline including an availability time (Oyman; ¶19- the client can control the streaming session, such as managing an on-time request and smooth playout of a sequence of segments, or potentially adjusting bitrates or other attributes, to react to changes of a device state or a user preference).	
Oyman discloses controlling the streaming session, such as managing an on-time request and smooth playout of a sequence of segments, or potentially adjusting bitrates or other attributes from client. However Oyman does not expressly disclose determining a delay adjustment based at least in part on a processing delay of the receiver device at the receiver device, shifting the availability time by the delay adjustment at the receiver device and storing the delay adjustment in a memory of the receiver device.
	Lohmar explicitly discloses determining, at the receiver device, a delay adjustment based at least in part on a processing delay of the receiver device (Lohmar; Fig 5, Col 4, ll 59-67, Col 15, ll 45-56- the UE comprises a receiver adapted to receive a first media segment. Further the UE comprises a determination logic adapted to determine time of reception of the first media segment. Further the UE comprises an estimation logic adapted to estimate a media segment availability time for requesting subsequent media segments by modifying the determined time of the reception of the first media segment with a correction value compensating a variation in a reception intervals of media segments so that the streaming player receives the media segments at a constant time interval).
	shifting the availability time by the delay adjustment at the receiver device (Lohmar; Col 9, ll 48-52- UE receives a first media segment, stores at US side and before playing said segments providing them to the DASH player. Col 11, ll 3-12- The minBufferTime and segment duration may be scaled by a coefficient (α, β) to reduce the end-to-end delay and Col 12, ll 44-67- the UE calculates the NewAvst which is the new calculated availability time and provide solution by modifying MPD file (segment availability timeline shifted) which update first segment media timeline), storing the delay adjustment in a memory of the receiver device (Lohmar; Col 9, ll 48-54- the received media segments are stored at the UE side before playing said segments, which means by providing them to the DASH player).
	It would have been obvious to an artisan of ordinary skills at the time of the Applicant’s invention to combine the Oyman in view of Lohmar references in order to provide each segment of a particular media representation is made available at the server at a particular time indicated in the manifest from the client side and download the segments of the different quality representation is described also in the manifest.


	EVANS teaches wherein the processing delay is a delay time in caused by processing segments by the receiver device for making the available by the receiver device to a client application of the receiver device; and wherein the segments are received by the receiver device (EVANS; ¶44-¶45- teaches inserting timestamps into media streams  including ¶33, ¶37- timestamps that represent a transmission time of the media accounting for an estimated worst case delay or accounting for both a transmission delay and a processing delay (timestamps may account for transmission delays, worst-case internal delays of speaker and video playback component, and/or delay requests received from the speaker or video components) via application management request from the user device 28. ¶53- uses this information to adjust media availability times (playback device uses the absolute playback timestamp to calculate the delay period for media playback). Thus, it would have allowed the system to modify segment availability based upon delays caused by media processing by audio and video playback hardware, ensuring audio/video content is given sufficient time to arrive before playback and additionally ensuring synchronization during combined audio and video playback).
	It would have been obvious to an artisan of ordinary skills at the time of the Applicant’s invention to combine the Oyman in view of EVANS references in order to 

As per claim 3, Oyman as improved by Lohmar discloses the method of claim 1, wherein shifting the availability time by the delay adjustment at the receiver device comprises shifting the availability time within the segment availability timeline by the delay adjustment to generate a modified segment availability timeline at the receiver device, the method further comprising: storing the modified segment availability timeline in the memory of the receiver device (Lohmar; Col 10, ll 44-60- The minBufferTime is read out of from the DASH MPD file. When generating the min-BufferTime, the variable segment size is considered. Thus, the LE when setting the minBufferTime has information about the variability of the generated media segments. ¶86- The new generated availability time is provided to the DASH player that takes the modified MPD file for ordering the next segments).
As per claim 4, Oyman as improved by Lohmar discloses the method of claim 3, wherein shifting the availability time within the segment availability timeline by the delay adjustment to generate a modified segment availability timeline at the receiver device comprises shifting the availability time within the segment availability timeline by the delay adjustment to generate a modified segment availability timeline at a service layer of the receiver device (Lohmar; Col 12, ll 36-42- The presentationTimeOFfset describes the position of the segment on the media timeline).As per claim 5, Oyman discloses the method of claim 4, wherein the service layer of the receiver device is a multicast service device client (Oyman; ¶54- The QoE RRM module can be further configured to access a subset of QoE reports from a plurality of wireless devices, and provide the RRM function and the link adaptation function for delivery of multimedia broadcast and multicast services (MBMS) based on the at least one QoE metric from the subset of QoE reports).As per claim 6, Oyman discloses the method of claim 3, wherein shifting the availability time within the segment availability timeline by the delay adjustment to generate a modified segment availability timeline at the receiver device comprises shifting the availability time within the segment availability timeline by the delay adjustment to generate a modified segment availability timeline at a Dynamic Adaptive Streaming Over Hypertext Transfer Protocol (DASH) client of the receiver device (Oyman; ¶18- A dynamic adaptive streaming over hypertext transfer protocol (DASH) client can receive multimedia content by downloading the segments through a series of HTTP request-response transactions).As per claim 7, Oyman discloses the method of claim 1, wherein shifting the availability time by the delay adjustment at the receiver device comprises shifting the availability time by the delay adjustment at a client application of the receiver device (Oyman; ¶19- the client can control the streaming session using DASH based on the MPD metadata information, such as managing an on-time request and smooth playout of a sequence of segments, or potentially adjusting bitrates or other attributes, to react to changes of a device state or a user preference).As per claim 8, Oyman discloses the method of claim 7, wherein shifting the availability time by the delay adjustment at the client application of the receiver device comprises shifting the availability time outside of the segment availability timeline by the delay adjustment at the client application of the receiver device (Oyman; ¶19- The QoE metric can include a buffer level, playout duration, rebuffering percentage, initial playout delay, or media presentation description (MPD) information).As per claim 9, Oyman discloses the method of claim 7, wherein shifting the availability time by the delay adjustment at the client application of the receiver device comprises shifting the availability time within the segment availability timeline by the delay adjustment at the client application of the receiver device to generate a modified segment availability timeline  (Oyman; ¶19- contain information on initialization and media segments for a media engine to ensure mapping of segments into a media presentation timeline for switching and synchronous presentation with other representations).As per claim 10, Oyman discloses the method of claim 7, wherein the client application is a Dynamic Adaptive Streaming Over Hypertext Transfer Protocol (DASH) client application (Oyman; ¶57-The wireless device 720 (e.g., UE) can include a transceiver module 724, an application processor 722, and a QoE monitor 344. The wireless device can be configured to provide quality of experience (QoE) monitoring for dynamic adaptive streaming over hypertext transfer protocol (HTTP) (DASH)).
As per claim 11, Oyman discloses a method for accommodating data segment availability variability on a receiver device, comprising: receiving a segment availability timeline at the receiver device (Oyman; ¶19- The client can control the streaming session, such as managing an on-time request and smooth playout of a sequence of segments, or potentially adjusting bitrates or other attributes, to react to changes of a device state or a user preference. DASH can also specify the segment formats, which can contain information on initialization and media segments for a media engine to ensure mapping of segments into a media presentation timeline for switching and synchronous presentation with other representations).	the received segment availability timeline including an availability time (Oyman; ¶19- the client can control the streaming session, such as managing an on-time request and smooth playout of a sequence of segments, or potentially adjusting bitrates or other attributes, to react to changes of a device state or a user preference). 
Oyman discloses controlling the streaming session, such as managing an on-time request and smooth playout of a sequence of segments, or potentially adjusting bitrates or other attributes from client. However Oyman does not expressly disclose  (Lohmar; Fig 5, Col 4, ll 59-67, Col 15, ll 45-56- the UE comprises a receiver adapted to receive a first media segment. Further the UE comprises a determination logic adapted to determine time of reception of the first media segment. Further the UE comprises an estimation logic adapted to estimate a media segment availability time for requesting subsequent media segments by modifying the determined time of the reception of the first media segment with a correction value compensating a variation in a reception intervals of media segments so that the streaming player receives the media segments at a constant time interval).	shifting the availability time by the delay adjustment at the receiver device (Lohmar; Col 9, ll 48-52- UE receives a first media segment, before playing said segments providing them to the DASH player. ¶74- The minBufferTime and segment duration may be scaled by a coefficient (α, β) to reduce the end-to-end delay and ¶90-¶92- the UE calculates the NewAvst which is the new calculated availability time and provide solution by modifying MPD file which update first segment media timeline), and 	storing the delay adjustment in a memory of the receiver device (Lohmar; Col 9, ll 48-54- the received media segments are stored at the UE side before playing said segments, which means by providing them to the DASH player).	It would have been obvious to an artisan of ordinary skills at the time of the Applicant’s invention to combine the Oyman in view of Lohmar references in order to provide each segment of a particular media representation is made available at the server at a particular time indicated in the manifest from the client side and download the segments of the different quality representation is described also in the manifest.The above combination however does not expressly indicate wherein the processing delay is a delay time in caused by processing segments by the receiver device for making the available by the receiver device to a client application of the receiver device; and wherein the segments are received by the receiver device 
	EVANS teaches wherein the processing delay is a delay time caused by processing segments by the receiver device for making the available to a client application of the receiver device,Page 3 of 10Application No. 13/802,709Amendment dated March 29, 2018 Customer No. 111523wherein the delay adjustment is further based at least in part on a processing delay in making the segments available by the receiver device to a server on the receiver device, and wherein the segments are received by the receiver device (EVANS; ¶44-¶45- teaches inserting timestamps into media streams  including ¶33, ¶37- timestamps that represent a transmission time of the media accounting for an estimated worst case delay or accounting for both a transmission delay and a processing delay (timestamps may account for transmission delays, worst-case internal delays of speaker and video playback component, and/or delay requests received from the speaker or video components) via application management request from the user device 28. ¶53- uses this information to adjust media availability times (playback device uses the absolute playback timestamp to calculate the delay period for media playback). Thus, it would have allowed the system to modify segment availability based upon delays caused by media processing by audio and video playback hardware, ensuring audio/video content is given sufficient time to arrive before playback and additionally ensuring synchronization during combined audio and video playback).
	It would have been obvious to an artisan of ordinary skills at the time of the Applicant’s invention to combine the Oyman in view of EVANS references in order to include transmission time information accounting for estimated worst case delays, transmission delays, internal delays and/or processing delays in the FDT packets transmitted to permit adjustments to segment availability, ensuring content is received prior to playback and may be properly synchronized.
As per claim 12, Oyman as improved by Lohmar discloses the method of claim 1, wherein the delay adjustment is further based at least in part on a processing in making segments, which are received by the receiver device, available to a server on the receiver device (Lohmar; Fig 5, Col 4, ll 59-67, Col 15, ll 45-56- the UE comprises a receiver adapted to receive a first media segment. Further the UE comprises a determination logic adapted to determine time of reception of the first media segment. Further the UE comprises an estimation logic adapted to estimate a media segment availability time for requesting subsequent media segments by modifying the determined time of the reception of the first media segment with a correction value compensating a variation in a reception intervals of media segments so that the streaming player receives the media segments at a constant time interval).
	The above combination however does not expressly indicate wherein the delay adjustment is further based at least in part on a receiver device clock drift margin. EVANS discloses delay adjustment at least in part on a receiver device clock drift margin (EVANS; ¶33- timestamps may account for transmission delays, worst-case internal delays of speaker and video playback component, and/or delay requests received from the speaker or video components).
	It would have been obvious to an artisan of ordinary skills at the time of the Applicant’s invention to combine the Oyman in view of Evans references in order to include transmission time information accounting for estimated worst case delays, transmission delays, and/or processing delays in the estimated media segment availability time for subsequent media segment in Oyman to permit adjustments to segment availability, ensuring content is received prior to playback and may be properly synchronized. 

As per claim 27, Oyman discloses the method of claim 1, wherein the received segment availability timeline is a Dynamic Adaptive Streaming Over Hypertext Transfer Protocol (DASH) Media Presentation Description (MPD) (Oyman; ¶18-19- A dynamic adaptive streaming over hypertext transfer protocol (DASH) client can receive multimedia content by downloading the segments through a series of HTTP request-response transactions and based on the MPD metadata information, which describes the relationship of the segments and how the segments form a media presentation).Claims 28-29 are rejected under the same reasons as claim 1.
Claim 37 is rejected under the same reasons as claim 3.Claim 38 is rejected under the same reasons as claim 6.
Claim 39 is rejected under the same reasons as claim 7.Claim 40 is rejected under the same reasons as claim 8.Claim 41 is rejected under the same reasons as claim 9.
Claim 42 is rejected under the same reasons as claim 10.Claims 43 is rejected under the same reasons as claims 10 and 27.

Claims 22-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20130286868 Oyman et al. (Oyman), in view of US 9712585 by Lohmar, in view of US 20120063603 by EVANS and further in view of US 20120320784 by Edwards.
As per claim 22, Oyman as improved by Lohmar discloses the method of claim 22, wherein the segment availability timeline includes a delay adjustment based at least in part on a processing delay of the receiver device (Lohmar; Fig 5, Col 4, ll 59-67, Col 15, ll 45-56- the UE comprises a receiver adapted to receive a first media segment. Further the UE comprises a determination logic adapted to determine time of reception of the first media segment. Further the UE comprises an estimation logic adapted to estimate a media segment availability time for requesting subsequent media segments by modifying the determined time of the reception of the first media segment with a correction value compensating a variation in a reception intervals of media segments so that the streaming player receives the media segments at a constant time interval).
	
The above combination disclose correcting start times based upon end-to-end delay, but doesn’t explicitly indicate that it should be based upon a network jitter value.
Edwards explicitly teaches a network jitter value (Edwards; ¶15- determine network performance information, such as packet loss, jitter, and delay, ¶132, ¶148- determines network performance information columns (e.g., east-to-west delay, jitter, packet loss or west-to-east delay, jitter, real-time packet bandwidth, packet loss (see TABLE I)) and manages operation of a node segment).
	It would have been obvious to an artisan of ordinary skills at the time of the Applicant’s invention to combine the modified Oyman in view of Edwards references in order handling of real-time packets may cause more network performance issues than the handling of non-real-time packets as a result of the need to minimize latency and jitter associated with such real-time packets.
As per claim 23, Oyman as improved by Edwards discloses the method of claim 1, wherein determining, at the receiver device, a delay adjustment based at least in part on a processing delay of the receiver device comprises determining, at the receiver device, a delay adjustment based at least in part on a processing delay of the receiver device (Edwards; ¶145- TABLE II, the network performance information may include transmission quality parameters (e.g., real-time bandwidth, jitter, delay, packet loss) in a duplex fashion (e.g., east to west and west to east). The values stored in the table may include derived data and actual raw data generated at the network communications devices, scaled data representative of the raw data).As per claim 24, Oyman as improved by Edwards discloses the method of claim 1, further comprising receiving a network jitter value at the receiver device, wherein determining, at the receiver device, a delay adjustment based at least in part on a processing delay of the receiver device comprises determining, at the receiver device, a delay adjustment based at least in part on a processing delay of the receiver device and the received network jitter value (Edwards; ¶198- characterization of real-time jitter and delay performance characteristics may be used in order to determine best path metrics and enables enhanced load balancing and path choice decisions for real-time flows).As per claim 25, Oyman as improved by Edwards discloses the method of claim 24, wherein receiving a network jitter value at the receiver device comprises receiving a network jitter value at the receiver device in a User Service Description (Lohmar; Col 10, ll 61-67- The value may be provided for example by the DASH MPD or even in the User Service Description (USD) fragment. Herein the estimation of the segment availability for the next segment time is done by correcting the time of complete reception of the first segment with a correction value provided explicitly, Col 13, ll43-54- explains in step S23 a correction value [jitter value] used in DASH stream to receive the segments at a constant time interval).  
As per claim 26, Oyman as improved by Lohmar teaches the method of claim 1, further comprising: wherein determining, at the receiver device, a delay adjustment based at least in part on a processing delay of the receiver device comprises determining, at the receiver device, a delay adjustment based at least in part on a processing delay of the receiver device (Lohmar; Fig 5, Col 4, ll 59-67, Col 15, ll 45-56- the UE comprises a receiver adapted to receive a first media segment. Further the UE comprises a determination logic adapted to determine time of reception of the first media segment. Further the UE comprises an estimation logic adapted to estimate a media segment availability time for requesting subsequent media segments by modifying the determined time of the reception of the first media segment with a correction value compensating a variation in a reception intervals of media segments so that the streaming player receives the media segments at a constant time interval), calculating, at the receiver device a network jitter value (Edwards; ¶378- calculate overall quality of the network by viewing these numbers singularly at each access node or collectively as a parameter such as packet delay, jitter etc.), and the calculated network jitter value (Edwards; ¶386- the handling of real-time packets may cause more network performance issues than the handling of non-real-time packets as a result of the need to minimize latency and jitter associated with such real-time packets).
Conclusion

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK PATEL whose telephone number is (571)272-1563.  The examiner can normally be reached on Monday - Friday (8:00 am to 5:00 pm).
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272 3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RONAK PATEL/
Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458